Howell, J.
The defendant bas appealed from a judgment condemning him to pay a license for tbe year 1865, as lessee of tbe Magazine Market. He calls in question tbe legality and constitutionality of 'the tax, averring that tbe statute authorizing and tbe ordinance imposing it are in conflict with Articles 109 and 124, of tbe State Constitution, and section 10, Article 1 of tbe Constitution of the United States.
It is contended that, as tbe ordinance was passed after tbe date of tbe contract with tbe city, by which be became tbe lessee'of tbe market, it' alters tbe conditions thereof, and it is retroactive in its operation.
The fact that tbe taxing power is a party to the contract of lease, does not impair tbe right to tax tbe business pursued, by virtue of that contract. Tbe corporation, in each capacity, is acting for tbe public advantage.
The act of the Legislature gives tbe corporation tbe authority to impose a license tax annually on every trade, profession, calling, or other business, including that of the defendant; and when be entered into tbe contract be knew that such right or authority existed, and be must be considered as having made it with reference thereto, and in law it was an implied condition of tbe contract; and, besides, it is shown that tbis right had been previously exercised.
■ His contract was for tbe year 1865, and tbe sum demanded of him was laid or fix'M prior to tbe first day of that year. Tbe ordinance .is therefore not retroactive.
Wo think tbe statute and ordinance, as applied to tbe business of Ihe defendant, not in conflict with the constitution or existing laws.
Judgment affirmed, with costs.